
	
		III
		110th CONGRESS
		2d Session
		S. RES. 503
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Durbin (for himself,
			 Mr. Specter, Mr. Kennedy, Mr.
			 Dodd, Mr. Brown, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring the 40th
		  anniversary of the Fair Housing Act and the 20th anniversary of the Fair
		  Housing Amendments Act of 1988.
	
	
		Whereas 2008 marks the 40th anniversary of the enactment
			 of the Fair Housing Act (42 U.S.C. 3601 et seq.);
		Whereas 2008 also marks the 20th anniversary of the
			 enactment of the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102
			 Stat. 1619);
		Whereas the Chicago Freedom Movement, which took place
			 from 1965 to 1967 and was led by the Reverend Doctor Martin Luther King, Jr.,
			 raised the national consciousness about housing discrimination and shaped the
			 debate that led to landmark fair housing legislation;
		Whereas the National Advisory Commission on Civil
			 Disorders, appointed by President Lyndon B. Johnson and commonly known as the
			 Kerner Commission, found in 1968 that [o]ur nation is moving toward two
			 societies, one black, one white—separate and unequal;
		Whereas Congress passed the Fair Housing Act as part of
			 the Civil Rights Act of 1968 (Public Law 90–284; 82 Stat. 73), and President
			 Johnson signed the Act into law on April 11, 1968, one week after the
			 assassination of Dr. King;
		Whereas the Fair Housing Act prohibits discrimination in
			 housing and housing-related transactions on the basis of race, color, national
			 origin, and religion;
		Whereas, in section 808 of the Housing and Community
			 Development Act of 1974 (Public Law 93–383; 88 Stat. 728), Congress amended the
			 Fair Housing Act to include protection on the basis of sex;
		Whereas the Fair Housing Amendments Act of 1988 (Public
			 Law 100–430; 102 Stat. 1619), passed by overwhelming margins in Congress,
			 included protection on the basis of familial status and disability and expanded
			 the definition of discriminatory housing practices to include
			 interference and intimidation;
		Whereas Congress's intent in passing the Fair Housing Act
			 was broad and inclusive, to advance equal opportunity in housing and achieve
			 racial integration for the benefit of all people in the United States;
		Whereas housing integration affects other dimensions of
			 life, including educational attainment, employment opportunities, access to
			 health care, and home equity;
		Whereas the majority of people in the United States
			 support neighborhood integration and numerous studies have shown the universal
			 benefits of residential integration;
		Whereas the National Fair Housing Alliance estimates that
			 3,700,000 violations of fair housing laws still occur each year against African
			 Americans, Latinos, Asian Americans, and American Indians, and that number does
			 not include violations that occur on the basis of other national origins,
			 religion, sex, or familial status or against persons with disabilities;
		Whereas the Department of Housing and Urban Development
			 estimates that only 1 percent of individuals who believe they are victims of
			 housing discrimination report those violations of fair housing laws to the
			 government, and this underreporting is a major obstacle to achieving equal
			 opportunity in housing;
		Whereas testing of the enforcement of fair housing laws
			 continues to uncover a high rate of discrimination in the rental, sales,
			 mortgage lending, and insurance markets; and
		Whereas the Fair Housing Act is an essential component of
			 our Nation’s civil rights legislation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the 40th anniversary of the enactment of the Fair Housing Act (42 U.S.C.
			 3601 et seq.) and the 20th anniversary of the enactment of the Fair Housing
			 Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);
			(2)supports
			 activities to recognize and celebrate the historical milestone represented by
			 the anniversaries of the enactment of the Fair Housing Act and the enactment of
			 the Fair Housing Amendments Act of 1988; and
			(3)encourages all
			 levels of government to rededicate themselves to the enforcement and the ideals
			 of fair housing laws.
			
